 Case 3:19-cv-00415-NJR Document 70 Filed 10/29/20 Page 1 of 4 Page ID #701




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 CRISTINA NICHOLE IGLESIAS (also                      )
 known as CHRISTIAN NOEL                              )
 IGLESIAS),                                           )
                                                      )
                  Plaintiff,                          )
                                                      )
 vs.                                                  )       Case No. 19-cv-415-NJR
                                                      )
                                                      )
 FEDERAL BUREAU OF PRISONS,                           )
 MICHAEL CARVAJAL, CHRIS BINA,                        )
 IAN CONNORS, L.J.W.                                  )
 HOLLINGSWORTH, J. DOE, ALIX                          )
 MCLEAREN, THOMAS SCARANTINO,                         )
 and DONALD LEWIS,                                    )
                                                      )
                 Defendants.                          )


                               MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

          Plaintiff Cristina Nichole Iglesias, an inmate of the Federal Bureau of Prisons (“BOP”)

who is currently incarcerated at Lexington Federal Medical Center, brings this action for

deprivations of her constitutional rights under Bivens v. Six Unknown Named Agents, 403 U.S. 388

(1971).

          Plaintiff originally filed her Complaint (Doc. 1) pro se and was allowed to proceed on an

Eighth Amendment claim for deliberate indifference (Count 1) and Rehabilitation Act claim for

failure to accommodate a serious disability (Count 5) (Doc. 14). The Court later appointed Plaintiff

counsel with instructions to file a First Amended Complaint on behalf of Plaintiff (Doc. 40). On

September 8, 2020, Plaintiff filed her First Amended Complaint (Doc. 52).

          The First Amended Complaint alleges the following claims:

                                                  1
 Case 3:19-cv-00415-NJR Document 70 Filed 10/29/20 Page 2 of 4 Page ID #702




       Count 1:       Eighth Amendment claim for failure to provide necessary
                      medical treatment against BOP, Carvajal, Bina, Connors,
                      Hollingsworth, Doe, McLearen, Scarantino, and Lewis.

       Count 2:       Fifth Amendment right to equal protection claim against BOP,
                      Carvajal, Bina, Connors, Hollingsworth, Doe, McLearen,
                      Scarantino, and Lewis for denial of placement in a female
                      facility.

       Count 3:       Eighth Amendment failure to protect claim against BOP,
                      Carvajal, Bina, Connors, Hollingsworth, Doe, McLearen,
                      Scarantino, and Lewis.

       This case is now before the Court for preliminary review of the First Amended Complaint

pursuant to 28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner

complaints to filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a

complaint that is legally frivolous, malicious, fails to state a claim upon which relief may be

granted, or asks for money damages from a defendant who by law is immune from such relief must

be dismissed. 28 U.S.C. § 1915A(b).

       Having reviewed the allegations in the First Amendment Complaint, Plaintiff adequately

sets forth claims against Defendants Carvajal, Bina, Connors, Hollingsworth, Doe, McLearen,

Scarantino, and Lewis in Counts 1, 2, and 3. As to the BOP, however, it is not a person and is also

not a proper defendant under Bivens. See Ziglar v. Abbasi, ––– U.S. ––––, 137 S. Ct. 1843, 1860,

198 L.Ed.2d 290 (2017) (Bivens claim is brought against the individual official for his or her own

acts and not the acts of others); Sterling v. United States, 85 F.3d 1225, 1228-29 (7th Cir. 1996)

(“[T]he point of Bivens was to establish an action against the employee to avoid the sovereign

immunity that would block an action against the United States.”).

       Accordingly, Counts 1, 2, and 3 shall proceed against Carvajal, Bina, Connors,

Hollingsworth, Doe, McLearen, Scarantino, and Lewis. BOP is DISMISSED without prejudice.




                                                2
 Case 3:19-cv-00415-NJR Document 70 Filed 10/29/20 Page 3 of 4 Page ID #703




       The Clerk of Court shall prepare for Defendants Carvajal, Bina, Connors, Hollingsworth,

McLearen, Scarantino, and Lewis: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service

of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to

mail these forms, a copy of the First Amended Complaint, and this Memorandum and Order to the

defendants’ place of employment as identified by Plaintiff. If a defendant fails to sign and return

the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the forms

were sent, the Clerk shall take appropriate steps to effect formal service on that defendant, and the

Court will require that defendant to pay the full costs of formal service, to the extent authorized by

the Federal Rules of Civil Procedure. The unknown John Doe will not be served until Plaintiff has

properly identified him. After the Defendants have answered, the Court will enter a scheduling

order setting forth the specific deadlines for identifying the John Doe.

       If a defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not known,

defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.




                                                  3
 Case 3:19-cv-00415-NJR Document 70 Filed 10/29/20 Page 4 of 4 Page ID #704




       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether her application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that she is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in her address; the Court will not

independently investigate her whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).


       IT IS SO ORDERED.

       DATED: 10/29/2020

                                                       ____________________________
                                                       NANCY J. ROSENSTENGEL
                                                       Chief U.S. District Judge


                                          Notice to Plaintiff

         The Court will take the necessary steps to notify the appropriate defendants of your lawsuit
and serve them with a copy of your complaint. After service has been achieved, the defendants
will enter their appearance and file an Answer to your Complaint. It will likely take at least 60
days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that
it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a
Scheduling Order containing important information on deadlines, discovery, and procedures.
Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,
to give the defendants notice and an opportunity to respond to those motions. Motions filed before
defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need
not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                  4
